  

Indemnification Agreement

 

This Indemnification Agreement (this “Agreement”) is made and entered into as of
October 6, 2011 (the “Effective Date”) by and between Global Health Voyager,
Inc. a Delaware corporation ("Buyer") and Mr. Rudy Rupak (“Member”), with
reference to the facts set forth below.

 

A.         Member owns membership interests constituting a substantial majority
of the issued and outstanding preferred membership interests (the “Interests”)
of Healthcare International Networks, LLC a Delaware limited liability company
(the “Company”).

 

B.         Concurrently with the execution and delivery of this Agreement, Buyer
is purchasing all of the assets of the Company in connection with the business
known as "Planet Hospital" pursuant to the terms and conditions of an Asset
Purchase Agreement dated as of the date hereof, (the "Purchase Agreement"). The
Buyer requires that this Indemnification Agreement be executed and delivered by
the Member as a condition to the purchase of the assets of the Company by Buyer.

 

NOW, THEREFORE, based on the foregoing premises and the mutual covenants herein
contained, the parties agree as follows (capitalized terms not otherwise defined
in this Agreement shall have the meanings ascribed to them in the Purchase
Agreement):

 

1.         Indemnification. Member shall indemnify and hold harmless Buyer and
its successors and assigns, attorneys, shareholders, officers, directors and
agents, from and against any losses, liabilities, damages, costs and expenses,
including the fees of counsel (collectively, “Damages”) resulting from (i) any
breach of any representation or warranty made by the Company in the Purchase
Agreement, (ii) any breach of any of the covenants or agreements made by the
Company in the Purchase Agreement, (iii) the operation of the Business or the
Purchased Assets by the Company at any time or times on or prior to the Closing
Date (as defined in the Purchase Agreement), (iv) any failure of the Company to
pay the Transaction Taxes (as defined in the Purchase Agreement) , (v) any
failure of the Company to pay or perform its indemnification obligations in
favor of Buyer under the Purchase Agreement, (vi) any failure of Company to
perform the Excluded Liabilities and (vii) all other Damages directly or
indirectly incurred by Buyer as a result of entering into the Purchase Agreement
with the Company.

 

2.         Assumption. In addition to, and without limitation of the provisions
of Section 1 above, Member hereby represents and warrants to Buyer, that Member
is expressly assuming the liabilities of the Company set forth on Schedule A
hereto, and that all such liabilities and obligations shall be fully and timely
performed by Member and that Buyer shall have no obligation whatsoever with
respect to the payment or performance of such obligations and liabilities. Any
Damages resulting from the failure of Member to perform or satisfy the
liabilities on Schedule A shall be entitled to the provisions for indemnity in
favor of Buyer provided by this Agreement to the same extent as if such failure
to perform were on the part of the Company.

 

3.         Remedies. If Member breaches the covenants set forth in Section 1 of
this Agreement, Buyer will be entitled, in addition to its right to damages and
any other rights it may have, to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of Section 1 of this Agreement, it being agreed that money
damages alone would be inadequate to compensate Buyer and would be an inadequate
remedy for such breach. The rights and remedies of the parties to this Agreement
are cumulative and not alternative.

 

4.         Representations. Member hereby represents and warrants that he has
full power to execute and deliver this Indemnification Agreement and to perform
his undertakings hereunder. Member represents and warrants that he has and will
receive substantial consideration and economic benefit as a result of the
Purchase Agreement.

 

 

 

 

5.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior written and oral agreements and understandings between the parties with
respect thereto. This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

BUYER :   MEMBER :       Global Health Voyager, Inc.,           /s/ Ali Moussavi
    /s/ Rudy Rupak   Ali Moussavi, Chief Executive Officer   Rudy Rupak

 

 

 

 

Schedule A

 

Member Assumed Liabilities

 

Liabilities and settlement                           32,865.04    19,100.00    
         Surrogacy Patients                           51,500.00              
    Total payables   71,600.00      

 



 

 

 

